Citation Nr: 1036868	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  08-08 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to an initial compensable rating for plantar 
fasciitis of the right foot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to November 
1976 and from September 2004 to September 2007.

This matter comes before the Board of Veterans' Appeals (Board) 
from a December 2007 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In that decision, the RO granted service connection 
for plantar fasciitis of the right foot and assigned an initial 
noncompensable disability rating, effective October 1, 2007.


FINDING OF FACT

In July 2010, prior to the promulgation of a decision in the 
appeal, the Board received notification that a withdrawal of the 
appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been 
met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all 
issues involved in the appeal at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be 
made by the Veteran or by his or her authorized representative.  
Id.  In the present case, the Veteran submitted a July 2010 
statement (VA Form 21-4138) in which he stated that he wished to 
withdraw the appeal for a higher initial rating for plantar 
fasciitis of the right foot.  Therefore, the Veteran has 
withdrawn this appeal and, hence, there remain no allegations of 
errors of fact or law for appellate consideration.  Accordingly, 
the Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


